PER CURIAM.
In view of the fact that none of the amounts of the awards made to the wife in this case, specifically including, but not limited to, lump sum alimony, permanent periodic alimony, and equitable distribution, are not supported by substantial competent evidence in the Record, the Final Judgment entered in this case is reversed in its entirety and the case is remanded for a new trial on all issues with the sole exception of the appellee’s attempt1 to seek punitive damages, which said attempted claim shall be stricken by the trial court upon remand.
Reversed and remanded.

. Appellee, on the day of trial, moved to amend her pleadings, by interlineation, to include a claim for punitive damages. The trial court reserved ruling on the said motion and never granted it.